DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Specie 2, figs. 4 and 6 (claims 1 and 3-20) in the reply filed on 5/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claims 1 and 3-0 are only directed to a semiconductor device.  Therefore, method of forming the same are not applied.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kwon et al. (U.S. 2012/0280404; hereinafter Kwon).
Regarding claim 1, Kwon discloses a package comprising:
a bottom package (e.g. the package for lower die 13 in fig. 1A) comprising a device die 13 (fig. 1A);
a thermal insulating region 20 (fig. 1A) overlapping the device die 13, wherein edges of the thermal insulating region 20 are flush with respective edges of the device die 13 (fig. 1A);
a top package (e.g. the package for upper die 33 in fig. 1A) over the bottom package and the thermal insulating region 20 (fig. 1A);
solder regions 40 bonding the top package to the bottom package (fig. 1A); and
an encapsulant 19 encapsulating the device die 13 and the thermal insulating region therein (e.g. the encapsulant 19 encapsulating the contacting surface of the insulating region 20 in fig. 1A).
Regarding claim 7, Kwon discloses that wherein the thermal insulating region 20 and the encapsulant 19 comprise top surfaces (labeled fig. 1A) that are coplanar (fig. 1A). 

    PNG
    media_image1.png
    347
    757
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3-5, 15-16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al. (U.S. 2012/0280404; hereinafter Kwon) in view of Kim et al. (U.S. 2007/0042530; hereinafter Kim).
Regarding claim 3, as discussed in details above, Kwon substantially discloses all the limitation as claimed above except for an air gap in the ring.
However, Kim discloses a device comprising: a bottom die 42 (fig. 5a); a top package (labeled fig. 5a); a connecting structure locating between the bottom die and top package (fig. 5a); a ring (figs. 5a-5b); and an air gap in the ring (figs. 5a-5b).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the thermal insulating region of Kwon by having the air gap in the ring, as taught by Kim, in order to provide a different application and increase the device functionality for the semiconductor package.
	Regarding claim 4, Kim discloses that wherein the top package comprises a bottom surface (labeled fig. 5a) exposed to the air gap and the ring, and the bottom surface contacts a top surface of the ring (figs. 5a-5b).

    PNG
    media_image2.png
    379
    813
    media_image2.png
    Greyscale


Regarding claim 5, Kim discloses that wherein in a cross-sectional view of the package 40 (fig. 5a), a portion of the ring (fig. 5a-5b) adjacent to a respective edge of the device die 42 is elongated (fig. 5a), and in the cross-sectional view, a lengthwise direction of the portion is in a direction perpendicular to a top surface of the device die 42 (fig. 5a).
Regarding claim 15, Kwon discloses a package comprising:
a bottom package component (e.g. the package for bottom die 13 in fig. 1A) comprising:
a bottom substrate 11 (fig. 1A); and a bottom die 13 over and bonded to the bottom substrate 11 (fig. 1A);
a top package component (e.g. the package for top die 33 in fig. 1A) over and bonded to the bottom package component (fig. 1A);
a thermal isolation material 20 attached to the bottom die 13 (fig. 1A), 
a molding compound 19 encircling the thermal isolation material 20 (e.g. the molding compound 19 encircling a contacting surface of the thermal isolation material 20 in fig. 1A), the molding compound 19 comprising a material different from the thermal isolation material 20 (fig. 1A).
Kwon does not disclose an air gap in the ring.
However, Kim discloses a device comprising: a bottom die 42 (fig. 5a); a top package (labeled fig. 5a); a connecting structure locating between the bottom die and top package (fig. 5a); a ring (figs. 5a-5b); and an air gap in the ring (figs. 5a-5b).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the thermal insulating region of Kwon by having an air gap in the a ring, as taught by Kim, in order to provide a different application and increase the device functionality for the semiconductor package.
Regarding claim 16, Kwon discloses that wherein in a cross-sectional view of the package, the molding compound 19 (fig. 1A) contacts sidewalls of the bottom die 13, and an entirety of the molding compound 19 is outside of regions directly over the bottom die 13 (e.g. the molding compound 19 directly over the side surfaces of the bottom die 13 in fig. 1A).
Regarding claim 19, Kwon discloses that wherein the thermal isolation material 20 overlaps the bottom die 13, and first edges of the thermal isolation material 20 are flushed with second respective edges of the bottom die 13 (fig. 1A).

Claims 6, 8-9, 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al. (U.S. 2012/0280404; hereinafter Kwon) in view of Elian et al. (US 2013/0187201; hereinafter Elian).
Regarding claim 6, as discussed in details above, Kwon substantially discloses all the limitations as claimed above except for the thermal insulating region has a first thermal conductivity lower than a second thermal conductivity of the encapsulant.
However, Elian discloses a device comprising: a mold layer made of wax deposited on the upper surface 14 of the semiconductor chip 10 (fig. 1, ¶0042); resin molded compound 60 encapsulating the chip 10 (fig. 7, ¶0058).  The current application invention also discloses that the thermal isolation material is selected from the group consisting of a wax.  Therefore, Elian discloses that the thermal insulating region has a first thermal conductivity lower than a second thermal conductivity of the encapsulant.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Kwon by having the thermal insulating region has a first thermal conductivity lower than a second thermal conductivity of the encapsulant, as taught by Elian, in order to improve an efficiency and design flexibility in mounting semiconductor device.
Regarding claim 8, Kwon discloses a package comprising: 
a first package component (e.g. the bottom package component for die 13 in fig. 1A) comprising: 
a first package substrate 11 (fig. 1A); 
a first device die 13 over and bonded to the first package substrate 11 (fig. 1A); 
a second package component (e.g. the upper package component for die 33 in fig. 1A) comprising: a second package substrate 31 (fig. 1A); 
a second device die 33 over and bonded to the second package substrate 31; 
a plurality of solder regions 40 bonding the first package substrate 11 to the second package substrate 31; 
a thermal isolation region 20 between and contacting the first device die 13 and the second package substrate 31; and 
a molding compound 19 between and in contact with the first package substrate 11 and the second package substrate 31 (fig. 1A).
Kwon does not disclose the thermal isolation region has a first thermal conductivity lower than a second thermal conductivity of the molding compound.
However, Elian discloses a device comprising: a mold layer made of wax deposited on the upper surface 14 of the semiconductor chip 10 (fig. 1, ¶0042); resin molding compound 60 encapsulating the chip 10 (fig. 7, ¶0058).  The current application invention also discloses that the thermal isolation material is selected from the group consisting of a wax.  Therefore, Elian discloses that the thermal isolation region has a first thermal conductivity lower than a second thermal conductivity of the molding compound.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Kwon by having the thermal isolation region has a first thermal conductivity lower than a second thermal conductivity of the molding compound, as taught by Elian, in order to improve an efficiency and design flexibility in mounting semiconductor device.
Regarding claim 9, Kwon discloses that wherein the thermal isolation region 20 and the molding compound 19 comprise different materials (fig. 1A).  Elian discloses that wherein the thermal isolation region (fig. 1, ¶0042) and the molding compound 60 comprise different materials (figs. 1 and 7, ¶0042 and ¶0058).
Regarding claim 13, Kwon discloses that wherein the thermal isolation region 20 has outer edges flushed with respective edges of the first device die 13 (fig. 1A).
Regarding claim 14, Kwon discloses that wherein the first device die 13 (fig. 1A) comprises a major surface contacting the thermal isolation region 20, and the molding compound 19 comprises sidewalls contacting the thermal isolation region 20 to form interfaces, and wherein the interfaces are perpendicular to the major surface of the first device die 13 (fig. 1A).

Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al. (U.S. 2012/0280404; hereinafter Kwon) in view of Elian et al. (US 2013/0187201; hereinafter Elian) as applied to claims 8-9, 13-14 above, and further in view of Kim et al. (U.S. 2007/0042530; hereinafter Kim).
Regarding claim 10, as discussed in details above, Kwon as modified by Elian substantially discloses all the limitations as claimed above except for an air gap encircled by the ring.
However, Kim discloses a device comprising: a bottom die 42 (fig. 5a); a top package (labeled fig. 5a); a connecting structure locating between the bottom die and top package (fig. 5a); a ring (figs. 5a-5b); and an air gap encircled by the ring (figs. 5a-5b).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the thermal insulating region of Kwon and Elian by having the air gap encircled by the ring, as taught by Kim, in order to provide a different application and increase the device functionality for the semiconductor package.
Regarding claim 11, Kwon discloses that wherein the ring encircles the air gap (figs. 5a-5b).
Regarding claim 12, Kwon discloses that wherein the ring encircles the air gap (figs. 5a-5b) and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the air gap ring of Kwon encircles the vacuumed region.

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al. (U.S. 2012/0280404; hereinafter Kwon) in view of Kim et al. (U.S. 2007/0042530; hereinafter Kim) as applied to claims 15-16, 19 above, and further in view of Elian et al. (US 2013/0187201; hereinafter Elian).
Regarding claim 17, as discussed in details above, Kwon as modified by Kim substantially discloses all the limitations as claimed above except for the thermal isolation material has a first thermal conductivity lower than a second thermal conductivity of the molding compound.
However, Elian discloses a device comprising: a mold layer made of wax deposited on the upper surface 14 of the semiconductor chip 10 (fig. 1, ¶0042); resin molded compound 60 encapsulating the chip 10 (fig. 7, ¶0058).  The current application invention also discloses that the thermal isolation material is selected from the group consisting of a wax.  Therefore, Elian discloses that the thermal isolation material has a first thermal conductivity lower than a second thermal conductivity of the molding compound.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Kwon by having the thermal isolation material has a first thermal conductivity lower than a second thermal conductivity of the molding compound, as taught by Elian, in order to improve an efficiency and design flexibility in mounting semiconductor device.
Regarding claim 18, Elian discloses that wherein the thermal isolation material is selected from the group consisting of a wax (fig. 1, ¶0042).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon et al. (U.S. 2012/0280404; hereinafter Kwon) in view of Kim et al. (U.S. 2007/0042530; hereinafter Kim) as applied to claims 15-16, 19 above, and further in view of Tanaka et al. (US Pub. 2012/0243569; hereinafter Tanaka).
As discussed in details above, Kwon as modified by Kim substantially discloses all the limitations as claimed above except for the thermal isolation material has a thermal conductivity in a range between about about 0.024 W/mK to about 0.2 W/mK.
However, Tanaka et al. discloses that a thermal isolation material has a thermal conductivity of about 0.2W/mK (para. 0079).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Kwon and Kim by having the thermal isolation material has the thermal conductivity of about 0.2W/mK, as taught by Tanaka et al., for enhancing the structural strength for the semiconductor package.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DILINH P NGUYEN/Examiner, Art Unit 2894  

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894